Case 1:17-cr-00151-MAC-KFG Document 56 Filed 02/11/19 Page 1 of 4 PageID #: 241




                  IN THE UNITED STATES DISTRICT OF TEXAS
                      FOR THE EASTERN DISTRICT OF TEXAS
                             BEAUMONT DIVISION

    UNITED STATES OF AMERICA                     §
                                                 §
    VS.                                          §          NO. 1:17-CR-151
                                                 §
    MOHAMMED IBRAHIM AHMED                       §


    MOTION FOR IDENTIFICATION OF AND EQUAL ACCESS TO
    GOVERNMENT INFORMANT OR WITNESS FOR INTERVIEW


          Defendant Mohammed Ibrahim Ahmed, by and through his attorney of

    record, Gerardo S. Montalvo respectfully moves this Honorable Court for an

    order directing the United States to identify and to provide defense counsel

    with access to any Government informant or witness for interview purposes

    as follows:

                                           I.

          The defense has reason to believe that the transactions described in the

    indictment as well as some evidence the government intends to introduce at

    trial were initiated by an informant or unidentified witnesses. This

    informant/unidentified witness may be a material witness in any potential

    defense.
Case 1:17-cr-00151-MAC-KFG Document 56 Filed 02/11/19 Page 2 of 4 PageID #: 242




                                            II.

          The defense requests a pretrial opportunity to interview any informant

    or unidentified witness about their participation in and observation of the

    alleged acts and or knowledge of any related acts. The interviewing of

    potential witnesses is “especially crucial” in criminal litigation. United States

    v. Opager, 589 F. 2d 799, 804 (5th Cir. 1979). Witnesses are the property of

    neither party and both parties ought to have equal access. Gregory v. United

    States, 369 F. 2d 185, 188 (D.C. Cir 1966). Where the identity of the

    information has been disclosed, the informant privilege is no longer

    applicable. Roviaro v. United States, 353 U.S. 53, 60 (1957). While a witness

    is free to refuse a defendant’s request for an interview, it is a “different matter

    for the government to place a defendant at a tactical disadvantage by reserving

    to itself alone the ability to request an interview with a material witness.”

    United States v. Fischel, 686 F. 2d 1082, 1092 (5th Cir. 1982).

                                           III.

           In a case such as this one, where the informant or witnesses’ testimony

    is material to the defendant’s guilt or innocence, pretrial access to the

    informant is necessary to safeguard the Defendant’s Sixth Amendment right

    to confront the witnesses against him, to compulsory process his right to due

    process of law. See Roviaro v. United States, 353 U.S. 53, 60-61; United
Case 1:17-cr-00151-MAC-KFG Document 56 Filed 02/11/19 Page 3 of 4 PageID #: 243




    States v. De Los Santos, 810 F. 2d 1326, 1331-32 (5th Cir. 1987); United

    States v. Silva, 580 F. 2d 144, 147 (5th Cir. 1978).



          WHEREFORE PREMISES CONSIDERED, the Defendant moves the

    Court to compel the Government to 1) disclose the identity of the informant

    or witnesses in this case and 2) to produce them identify for a pretrial interview

    and allow access by defense counsel.




                                      Respectfully Submitted,


                               By:          /s/ Gerardo S. Montalvo
                                      GERARDO S. MONTALVO
                                      SBN: 24039066
                                      The Montalvo Law Firm, PLLC
                                      Park Central Plaza
                                      1111 North Loop West, Suite 820
                                      Houston, Texas 77008
                                      (713) 526-5002 Telephone
                                      (713) 526-5018 Facsimile
                                      ATTORNEY FOR DEFENDANT
Case 1:17-cr-00151-MAC-KFG Document 56 Filed 02/11/19 Page 4 of 4 PageID #: 244




                      CERTIFICATE OF CONFERENCE


          By my signature below, I do hereby certify that I have conferred with

    Assistant United States Attorney Chris Tortorice who advised he will file any

    necessary and appropriate response to this motion.


                                               /s/ Gerardo S. Montalvo
                                             GERARDO S. MONTALVO




                          CERTIFICATE OF SERVICE

          By my signature below, I do hereby certify that a true and correct copy

    of the above and foregoing instrument was served on all known filing users

    by electronic mail via ECF/NEF and via U.S. First Class Mail and/or hand

    delivery to all other counsel of record on February 11, 2019.



                                             /s/ Gerardo S. Montalvo
                                            GERARDO S. MONTALVO
